 LOYALHANNA CARE CENTER
 355 NLRB No. 102 
581
Loyalhanna Health Care Associates d/b/a Loyalhanna 
Care Center, A Pennsylvania Limited Partner-
ship and
 Cynthia A. Clark 
and Erica J. Lewis, 
and
 Melanie M. Fritz.  
Cases 6ŒCAŒ28609, 6Œ
CAŒ28676, and 6ŒCAŒ28676Œ2 
August 23, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND AND 
HAYES
 On June 30, 2008, the two sitting members of the 
Board issued a Supplemental D
ecision and Order in this 
proceeding, which is reported at 352 NLRB 863.
1  Thereafter, the Respondent filed a petition for review in 
the United States Court of Appeals for the Third Circuit, 
and the General Counsel filed a cross-application for 

enforcement.  On June 17, 
2010, the United States Su-
preme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the court of appeals 
remanded this case for further proceedings consistent 
with the Supreme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in 
the decision reported at 352 
NLRB 863, which is incorporated herein by reference.
3                                                           
 3 Member Hayes does not agree with Board precedent broadly hold-
ing that an employee™s service as the highest-ranking employee present 

on duty in a workplace is insufficient
 by itself to demonstrate supervi-
sory status.  He agrees with the court™s statement in 
Glenmark Associ-
ates, Inc. v. NLRB
, 147 F.3d 333, 341 (4th Cir. 1998), that ﬁ[w]e cannot 
fathom the Board™s position that for more
 than two-thirds of a week at a 
nursing home providing twenty-four hour care, where patient condi-
tions can change on a moment™s notice, there is no one present at the 
facility exercising inde
pendent judgment regard
ing proper staff levels 
and patient assignments.ﬂ  Accordingly, at least in a workplace requir-
ing immediate judgmental responses to various changed circumstances, 
Member Hayes would find that an employee™s service for a substantial 

part of the workday as the highest-ranking employee present on duty is 
sufficient proof of 2(11) supervisory authority responsibly to direct and 
to assign work to others, absent spec
ific evidence to the contrary.  For 
institutional purposes, however, he 
joins his colleagues in applying 
extant precedent to affirm the judge™s
 findings that the nurse managers 
in this case were not supervisors, and
 that the Respondent violated Sec. 
8(a)(1) by actions taken against them. 
 